DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7, 8, 10-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 20180087795), hereinafter referred to as Okita, in view of Siminof (US 20150022618), hereinafter referred to as Siminof, in view of Toyoshima et al. (US 20170051937), hereinafter referred to as Toyoshima, in view of Schnell et al. (US 20080029611), hereinafter referred to as Schnell.

Re claims 1, 12 and 17-18, Okita teaches a method for communicating in a system comprising a smart thermostat (e.g. 4702) and doorbell communicator (e.g. 4802C), the method comprising: receiving signal from the doorbell to the thermostat and displaying video of a person outside in the thermostat (¶ 313, “The camera can detect 4802A presence of a person outside the front door, or optionally a security related device 4802F or doorbell 4802D can detect the person. The thermostat 4702 can then present video of the front door, and optionally enable a two-way communication with the person at the front door”).
Okita does not explicitly teach the limitation of generating a doorbell signal by a doorbell communicator, the doorbell signal indicating presence of an individual seeking entry into a facility; receiving the doorbell signal by a smart thermostat; generating a video signal by the doorbell communicator, the video signal comprising images of the individual seeking entry into the facility; receiving the video signal of images of the individual seeking entry into the facility by the smart thermostat; performing facial recognition of the images of the individual seeking entry into the facility; and, determining, as a result of the performance of the facial recognition, whether the individual seeking entry into the facility as being identified as an occupant of the facility or a person known to the facility.
However, Siminof a doorbell system comprising generating a doorbell signal by a doorbell communicator (see step 502), the doorbell signal indicating presence of an individual (Fig 18, “visitor”) seeking entry into a facility (implicit); receiving the doorbell signal by a smart device (54) (e.g. ¶ 88, “Once a Visitor 63 has been correctly associated with a User 62, Server 53 may route all data transmissions coming from Wireless Communication Doorbell 61 to Smart Device 54 associated with User 62”); generating a video signal by the doorbell communicator, the video signal comprising images (e.g. step 504) of the individual seeking entry into the facility (e.g. ¶ 83, “Visitor 63 and User 62 communicate via video and audio transmitted sent to and from Wireless Communication Doorbell 61 and Smart Device 54”); receiving the video signal of images of the individual seeking entry into the facility by the smart device (e.g. ¶ 83); performing facial recognition of the images of the individual seeking entry into the facility (e.g. step 510); and, determining, as a result of the performance of the facial recognition, whether the individual seeking entry into the facility as being identified as an occupant of the facility or a person known to the facility (e.g. step 510-514).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Okita and integrated generating a doorbell signal by a doorbell communicator, the doorbell signal indicating presence of an individual seeking entry into a facility; receiving the doorbell signal by a smart thermostat; generating a video signal by the doorbell communicator, the video signal comprising images of the individual seeking entry into the facility; receiving the video signal of images of the individual seeking entry into the facility by the smart thermostat; performing facial recognition of the images of the individual seeking entry into the facility; and, determining, as a result of the performance of the facial recognition, whether the individual seeking entry into the facility as being identified as an occupant of the facility or a person known to the facility, as taught by Siminof, in order to provide extra security. 
Okita does not explicitly teach the limitation of setting the smart thermostat to maintain a desired temperature for individual rooms of the facility based on preferences of the individual seeking entry into the facility. 
Toyoshima teaches the limitation of an air conditioning system comprising setting a desired temperature (e.g. claim 1, “determine a target temperature) for individual rooms (e.g. claim 1, “plurality of rooms) of a facility based on preferences of an individual (e.g. claim 1, “determine a target temperature for each of the plurality of rooms on a basis of individual preference information of the identified individual entity indicated by the individual behavior pattern information for each of the plurality of rooms”)
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Okita, as modified, and integrated setting the smart thermostat to maintain a desired temperature for individual rooms of the facility based on preferences of the individual seeking entry into the facility, as suggested by Toyoshima, in order for enhancing the room temperature environment of the room with human presence to a comfortable environment (see Toyoshima ¶ 2). 
Okita does not explicitly teach the limitation of setting the smart thermostat to maintain a desired temperature for individual rooms of the facility based on preferences of the individual seeking entry into the facility. 
Toyoshima teaches the limitation of an air conditioning system comprising setting a desired temperature (e.g. claim 1, “determine a target temperature) for individual rooms (e.g. claim 1, “plurality of rooms) of a facility based on preferences of an individual (e.g. claim 1, “determine a target temperature for each of the plurality of rooms on a basis of individual preference information of the identified individual entity indicated by the individual behavior pattern information for each of the plurality of rooms”)
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Okita, as modified, and integrated setting the smart thermostat to maintain a desired temperature for individual rooms of the facility based on preferences of the individual seeking entry into the facility, as suggested by Toyoshima, in order for enhancing the room temperature environment of the room with human presence to a comfortable environment (see Toyoshima ¶ 2). 
Okita does not explicitly teach the limitation of providing direct access and control to HVAC equipment from a remote device. 
Schnell teaches the limitation of an air conditioning system comprising providing direct access and control to HVAC equipment from a remote device (e.g. ¶ 28, “The I/O interface 56 may further permit the thermostat 18 to be connected to one or more remote devices 61 located away from the location of the thermostat 18 to permit the thermostat 18 to be configured and/or operated remotely. In some embodiments, for example, the I/O interface 56 can include a telephone access module (TAM), RF gateway, universal serial bus (USB) port, IEEE 394 port, or other suitable communication means for providing signals to and from a remote device 61 such as another controller or a remote computer connected to the thermostat 18, allowing the thermostat 18 to be configured and/or operated from a remote location. In certain embodiments, for example, the thermostat 18 can be networked with a remote computer via a web portal, allowing the thermostat 18 to be updated by a service provider via the Internet, if desired”)

Re claims 2 and 13, Okita, as modified, teaches the method for communicating in a system comprising the smart thermostat and the doorbell communicator of claim 1 and 12. Siminof further teaches the method further comprising generating a greeting (step 516) to the individual seeking entry into the facility if the individual seeking entry into the facility is recognized as an occupant of the facility by the smart thermostat (step 510).

Re claim 7, Okita, as modified, teaches the method for communicating in a system comprising the smart thermostat and the doorbell communicator of claim 1. Siminof further teaches the method further comprising performing programmed actions if the individual seeking entry into the facility is identified as an occupant of the facility or a person known to the facility (step 514-516 are the programing actions).

Re claim 8, Okita, as modified, teaches the method for communicating in a system comprising the smart thermostat and the doorbell communicator of claim 7. Okita, as modified, does not explicitly teach the limitation of wherein the programmed action comprises generating a programmed message to the individual seeking entry into the facility. However, the examiner takes Official Notice of the fact that of generating a programmed message to the individual seeking entry into the facility for the purpose of letting the individual know of the result of the recognition falls within the realm of common knowledge as obvious mechanical expedient (see e.g. Bart et al. US 20180350213 ¶ 26). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Okita, as modified, and integrated generating a programmed message to the individual seeking entry into the facility, for the purpose of letting the individual know of the result of the recognition.

Re claim 10, Okita, as modified, teaches the method for communicating in a system comprising the smart thermostat and the doorbell communicator of claim 7. Okita, as modified, does not explicitly teach the limitation of further comprising generating by the smart thermostat, a ringtone in response to the doorbell signal received by a smart thermostat. However, the examiner takes Official Notice of the fact that of generating by the smart thermostat, a ringtone in response to the doorbell signal received by a smart thermostat for the purpose of alerting an occupant falls within the realm of common knowledge as obvious mechanical. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Okita, as modified, and integrated generating by the smart thermostat, a ringtone in response to the doorbell signal received by a smart thermostat, for the purpose of alerting an occupant.

Re claim 11, Okita, as modified, teaches the method for communicating in a system comprising the smart thermostat and the doorbell communicator of claim 10. Siminof teaches the limitation of a remote smart phone (54) being communicated with the doorbell.


Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita, in view of Siminof, in view of Toyoshima, as applied to claim 2 above, in view of Fadell et al. (US 20140266669), hereinafter referred to as Fadell.

Re claims 3 and 14, Okita, as modified, teaches the method for communicating in a system comprising the smart thermostat and the doorbell communicator of claim 2 and 13. Okita, as modified, does not explicitly teach the limitation of the method further comprising receiving a confirmation code from the individual seeking entry into the facility, the confirmation code having been previously assigned to authenticate the individual seeking entry into the facility.
However, Fadell teaches a thermostat and doorbell system comprising a confirmation code from the individual seeking entry into the facility, the confirmation code having been previously assigned to authenticate the individual seeking entry into the facility (¶ 195, “Persons standing proximate to the smart doorbell 106 can enter a code into the keypad to obtain access to the smart-home environment 100. According to embodiments, the occupants of the home get context-based keypads and/or access code. For example, the parents get a more sophisticated keypad that provides a variety of controls, whereas children get a simple keypad into which they can enter their access code” … “This way the codes of the guests, the occupants, and recognize categories of strangers (e.g., delivery person) can be used to track the goings and comings of those people”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Okita and integrated a confirmation code from the individual seeking entry into the facility, the confirmation code having been previously assigned to authenticate the individual seeking entry into the facility, as taught by Fadell, in order to track the goings and comings of those people (see Fadell ¶ 195). 

Claim 4, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita, in view of Siminof, in view of Toyoshima, as applied to claim 1, 13 and 17 above, in view of Bazar et al. (US 20170149580), hereinafter referred to as Bazar.

Re claims 4, 15 and 20, Okita, as modified, teaches the method for communicating in a system comprising the smart thermostat and the doorbell communicator of claim 1, 13 and 17. Okita further teaches determining if there is a conflict to set and maintain the desired temperature for the individual rooms of the facility based on preferences of a plurality of individuals seeking entry into the facility (e.g. ¶ 122 and , “The process shown assumes (a) a static hierarchy of temperature preferences as between multiple occupants: that is, that for a given home/structure, mobile user #1's preferences will always control the outcome if mobile user #1 is present, that mobile user #2's preferences yield to #1's, but always prevail over user #3, and so on”, implying a conflict being determined in the interpretation of different preferences), selecting a new desired temperature for the individual rooms of the facility based on a season of a year (e.g. ¶ 263 and , “For example, rules can be structured so that User #1's preferences control during the heating season, but not during the cooling season”). 
Okita, as modified, does not explicitly teach the limitation of determining if one or more of the plurality of individuals have health or safety issues; and selecting the desired temperature based on the health of the user.
However, Bazar teaches smart home system comprising determining if one or more of the plurality of individuals have health or safety issues; and selecting the desired temperature based on the health of the user (e.g. ¶ 17, “The user's health may be determined from the body temperature of the user” and ¶ 57, “if dynamic user program 122 determines the user is 20 minutes away from the house and it takes 13 minutes to bring the temperature of the house to the ideal setting, then dynamic user program 122, may engage the air conditioning 7 minutes after the determination, to most effectively and efficiently use electricity in conjunction to benefiting the user's health”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Okita and integrated determining if one or more of the plurality of individuals have health or safety issues; and selecting the desired temperature based on the health of the user, as taught by Bazar, in order to regulates the users health (see Bazar ¶ 1). 

Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita, in view of Siminof, in view of Fadell, as applied to claim 3 above, in view of Pine (US 20130166073), hereinafter referred to as Pine.

Re claim 5 and 16, Okita, as modified, teaches the method for communicating in a system comprising the smart thermostat and the doorbell communicator of claim 7 and 14. Okita, as modified, does not explicitly teach the limitation of the method further comprising determining a priority and conflicts of the preferred settings of the smart thermostat for the individual seeking entry into the facility; and programming the smart thermostat based on the priority and the conflicts of a plurality of occupants of the facility.
However, Pine teaches a thermostat and doorbell system comprising determining a priority and conflicts of the preferred settings of the smart thermostat for the individual seeking entry into the facility; and programming the smart thermostat based on the priority and the conflicts of a plurality of occupants of the facility (¶ 43, “Thus, in such embodiments whenever the occupants 510 and 570 are located in a same control zone, the controller associated within that control zone controls the temperature of the control zone according to the set point associated with the higher priority occupant”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Okita and integrated determining a priority and conflicts of the preferred settings of the smart thermostat for the individual seeking entry into the facility; and programming the smart thermostat based on the priority and the conflicts of a plurality of occupants of the facility, as taught by Pine, in order to have priority for certain occupants. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita, in view of Siminof, as applied to claim 1 above, in view of Alpert et al. (US 20190130718), hereinafter referred to as Alpert.

Re claim 6, Okita, as modified, teaches the method for communicating in a system comprising the smart thermostat and the doorbell communicator of claim 1 and 12. Okita, as modified, does not explicitly teach the limitation of the method further comprising generating, by the smart thermostat, a notification of the presence of the individual seeking entry not recognized as being known to the facility; and, receiving the notification by an occupant of the facility.
However, Alpert teaches a thermostat and doorbell system comprising generating, by the smart thermostat, a notification of the presence of the individual seeking entry not recognized as being known to the facility; and, receiving the notification by an occupant of the facility (¶ step 156 to 160A-B). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Okita and integrated generating, by the smart thermostat, a notification of the presence of the individual seeking entry not recognized as being known to the facility; and, receiving the notification by an occupant of the facility, as taught by Alpert, in order to provide better security. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita, in view of Siminof, as applied to claim 7 above, in view of Marman (US 20070182540), hereinafter referred to as Marman.

Re claim 9, Okita, as modified, teaches the method for communicating in a system comprising the smart thermostat and the doorbell communicator of claim 7. Okita, as modified, does not explicitly teach the limitation of the method further comprising wherein the programmed action comprises: determining whether a confirmation code is required by the individual seeking entry into the facility; receiving the code from the individual seeking entry into the facility; and, opening a door for the individual seeking entry into the facility.
However, Marman teaches a thermostat and doorbell system comprising determining whether a confirmation code is required by the individual seeking entry into the facility; receiving the code from the individual seeking entry into the facility; and, opening a door for the individual seeking entry into the facility (¶ 31, “which then compares it to those in the image template database 110 that correspond to authorized people. If an appropriate match is obtained, then the likelihood of an alarm is low but further verification might still be desired before the alarm is ignored. For example, the person can still be required to enter their passcode at a keypad. His or her passcode can then be compared to the image of the person authorized to use that passcode. The local system 120 can have a locking system that only opens with the proper access control card being presented to a reader. This could also identify the person opening the door”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Okita and integrated determining whether a confirmation code is required by the individual seeking entry into the facility; receiving the code from the individual seeking entry into the facility; and, opening a door for the individual seeking entry into the facility, as taught by Marman, in order to provide further protection of entry. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita, in view of Siminof, as applied to claim 17 above, in view of Bhattacharya et al. (US 20180053364), hereinafter referred to as Bhattacharya.
Re claim 19, Okita, as modified, teaches the method for communicating in a system comprising the smart thermostat and the doorbell communicator of claim 17. Okita, as modified, does not explicitly teach the limitation of wherein analyzing the images of the individual seeking entry into the facility to identify the individual seeking entry into the facility comprises determining the psychological state of the individual seeking entry into the facility.
However, Bhattacharya teaches a doorbell system comprising determining the psychological state of the individual seeking entry into the facility (¶ 15, “The one or more physiological and/or behavioural characteristics of the first user may correspond to facial features, a voice sample, a clothing pattern, an emotional state, and/or a current activity of the first user”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Okita and integrated generating, by the smart thermostat, a notification of the presence of the individual seeking entry not recognized as being known to the facility; and, receiving the notification by an occupant of the facility, as taught by Bhattacharya, in order to provide better security. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        5/21/2022